Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 12, 2020

The Court of Appeals hereby passes the following order:

A21D0002. MARTEZ BELLOMY v. SHERIFF THEODORE “TED”
    JACKSON et al.

      Martez Bellomy, a former deputy with the Fulton County Sheriff’s Office,
appealed his termination and a hearing was set before an Administrative Hearing
Officer (“AHO”). Bellomy objected to the matter being heard by an AHO, contending
that the former Fulton County Personnel Board was the legitimate body to conduct
the appeal hearing, but that the Board had been unconstitutionally abolished by the
Fulton County Board of Commissioners. Over Bellomy’s objection, the AHO heard
the matter and issued an order upholding the termination. Thereafter, Bellomy filed
a petition for writ of certiorari in the Fulton County Superior Court. In his petition,
Bellomy asserted, among other things, that Fulton County violated the Home Rule
Provision of the Georgia Constitution, Ga. Const. art. IX, § II, para. I (a)-(c), by
enacting the 2019 Resolution to the Fulton County Civil Service Act that abolished
the Personnel Board and replaced it with an AHO system. The superior court denied
Bellomy’s constitutional claims and affirmed the AHO’s decision. Bellomy then filed
this application for discretionary appeal.
      The Supreme Court of Georgia “has exclusive jurisdiction over all cases
involving construction of the Constitution of the State of Georgia and of the United
States and all cases in which the constitutionality of a law, ordinance, or
constitutional provision has been called into question.” Atlanta Independent School
System v. Lane, 266 Ga. 657, 657 (1) (469 SE2d 22) (1996) (citing Ga. Const. of
1983, Art. VI, Sec. VI, Par. II). Because this application calls into question the
constitutionality of the 2019 Resolution to the Fulton County Civil Service Act,
jurisdiction appears to lie in the Supreme Court. As the Supreme Court has the
ultimate responsibility for determining appellate jurisdiction, see Saxton v. Coastal
Dialysis & Med. Clinic, Inc., 267 Ga. 177, 178 (476 SE2d 587) (1996), this
application is hereby TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/12/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.